Citation Nr: 0110220	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than July 7, 1998, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO granted service 
connection for PTSD, rated at 70 percent effective July 7, 
1998.

On substantive appeal, the veteran noted that he wanted a 
hearing at the local office before a member of the Board.  In 
May 2000, the veteran withdrew that request.  No additional 
action in this regard is warranted.


FINDINGS OF FACT

1.  In July 1986 the Board denied the veteran's claim of 
entitlement to VA benefits based on the character of his 
discharge from service.

2.  On July 7, 1998, the RO received the veteran's initial 
request to reopen the claim for VA benefits, based on service 
connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 7, 1998, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date because he 
maintains that he was not informed of the evidence needed to 
substantiate his claim in July 1986.  

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

38 C.F.R. § 3.400(q)(1)(ii) provides that the proper 
effective date for new and material evidence received after 
final disallowance of a claim is the date of receipt of new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(r) also provides that the effective date of VA 
disability compensation benefits for reopened claims is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.

The date of claim is the date of receipt of claim by VA.  See 
Hanson v. Brown, 9 Vet. App. 29 (1996).

In this case, the requirements for entitlement to an 
effective date earlier than July 7, 1998, are not met as a 
matter of law.  Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
July 1986, the Board determined that the veteran's character 
of discharge constituted a bar to VA benefits.  Except as 
provided in 38 U.S.C. § 5108, when the Board disallows a 
claim, the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered, in the absence of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (2000).  The veteran has not filed a motion 
alleging CUE in the Board decision.

On July 7, 1998, the RO received the veteran's written 
request to reopen the claim for entitlement to VA benefits, 
specifically based on entitlement to service connection for 
PTSD.  By an October 1999 administrative decision, the RO 
found that the veteran's active service was honorable for VA 
purposes.  At this time, the Board points out that the 
administrative decision was based on mitigating circumstances 
related to the veteran's service.  It was not based on 
correction of military records by the service department or 
any other competent military authority.  As such, the 
provisions of 38 U.S.C.A. § 5110(i) and 38 C.F.R. § 3.400(g) 
are inapplicable.  Thereafter, by the January 2000 rating 
action on appeal, the RO granted service connection for PTSD, 
rated as 70 percent disabling effective from July 7, 1998, 
the date of receipt of the veteran's claim.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  Given the foregoing 
and applicable law and regulations, the criteria for 
entitlement to an effective date earlier than July 7, 1998, 
have not been met.  The date of receipt of the veteran's 
claim is the earliest date allowable by law.  Thus, the 
appeal is denied.  Shields and Sabonis, both supra.


ORDER

Entitlement to an effective date earlier than July 7, 1998, 
for the grant of service connection for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

